Title: To Benjamin Franklin from François Teissedre de Fleury, 30 August 1778
From: Fleury, François Teissedre de
To: Franklin, Benjamin


Monsieur
a St. hipolitte ce 30 aoust 1778
Je viens d’etre informé par un de mes amis a qui je m’etais adressé pour qu’il me procurat s’il lui etoit possible des nouvelles de mon fils n’en ejant [ayant] pas eu depuis un fort longtemps, il me mande par le courrier d’aujourdhui qu’il a appris qu’il avoit ete fait prisonnier avec pleusieurs autres officiers francais sur la delavare, et conduits a St. augustin dans la floride. Je m’adresse a vous monsieur dans la confiance ou je suis que vous ne refuseres pas a un pere et a une mere avances dans l’age, et qui n’ont que ce seul enfant pour toute consolation de leur en donner des nouvelles et leur dire si ce qu’on leur a ecrit est bien vray persuadé que nous sommes que vous en etes instruit. Je ne me borneray pas monsieur a vous demander cette seule grace, je vous prieray encore de vouloir bien faire tout ce qui dependra de vous aupres du congré pour qu’il soit echangé et qu’il lui soit fourni tout ce qui peut lui etre necessaire et etre assuré du remboursement des avances qu’on lui aura faites. Je voudrois bien monsieur trouver quelques occasions a vous donner des preuves de ma sensibilite a touts vos biens faits et de l’attachement respectueux avec lequel je suis Monsieur Votres tres humble et tres obeissant serviteur
De Fleury

Veuilliés monsieur m’honorer dune reponse pour la tranquilité d’un pere et d’une mere qui sont dans les plus grandes allarmes sur le conte de leur fils et que l’on vous en donne des nouvelles lorsque vous ecrires a l’amerique. Mon adresse est a M. de fleury cosseigneur de la ville de St. hipolitte par montpellier a St. hipolitte en cevennes

 
Notation: Defleury St. Hippolite 30e mars [sic] 1778.
